Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Applications  62/882,837, 62/894,226  filed on 08/05/2019, 08/30/2019  respectively, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/202, 03/19/2021 and 09/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xuan et al. in the publication (US 20150230864 A1). 
Regarding claims 1 and 20 Xuan discloses a  laser feedback control system 
coupled to a first laser system configured to deliver laser energy directed toward a target tissue (Abstract) recites the invention is for a surgical laser system configured to discharge laser energy to a target, the system comprises a laser source, a controller, 
Xuan also discloses a method of controlling a laser treatment system comprising a first laser system  a method of controlling a surgical laser system, laser energy is generated using a laser source (Abstract),
Xuan further discloses the laser feedback control system comprising:  a feedback analyzer for receiving signals from a target tissue using a spectroscopic sensor (¶:[0009] recites: a photodetector which is configured to generate an output signal indicative of an intensity level of electromagnetic energy feedback produced in response to the discharge of the laser energy, and ¶:[0043] recites, photodetector may be replaced with a spectrometer that analyzes the electromagnetic energy feedback),  
      the signals comprising a first signal indicative of one or more spectroscopic properties of a target tissue (¶:[0054] recites: spectral signal corresponds to the auto-fluorescence generated by a targeted tissue in response to exposure to the laser energy); 
           and a laser controller in operative communication with each of the feedback analyzer and the first laser system (Fig.1) shows the laser system (100) having a controller (108) which is operatively connected photodetector or spectrometer  (106) and one of the laser generator (115A), 
     the laser controller being configured to: receive the first signal from the feedback analyzer (¶:[0031] recites: the photodetector-106 is configured to generate an output signal 112 that is indicative of an intensity level of electromagnetic energy feedback 114 produced in response to the discharge of the laser energy, the controller-108 receives that output signal); 
  determine whether the first signal generally equals a first preset (¶:[0046] recites, the controller-108 compares the detected intensity level of the electromagnetic energy feedback 114 indicated by the output signal 112 to one or more threshold intensity levels 136 stored in the memory), that one or more thresholds are considered as the preset levels;  
    and if the first signal meets a first preset, send a first control signal to the first laser system to change from a first state of the first laser system to a second state the first laser system (¶:[0072-0073] recites, the controller either terminates the generation of laser energy, or adjust the settings of the laser generator based on the comparison), that change of intensity or termination of laser energy is considered as the second state of the first laser system. 
Regarding claim-2 Xuan discloses the limitations of claim-1, Xuan further discloses wherein the laser controller is further configured to receive a second signal from the feedback analyzer, the second signal being distinct from the first signal (¶:[0054] recites, there are two different feedback signals are captured by the photo detector, first one is a spectra 114A of auto-fluorescence generated by a targeted object 120 in response to exposure to the laser energy 110, and the other one is spectra 114B of auto-fluorescence generated by non-targeted object 122 in response to exposure to the laser energy 110) those two feedback signals are distinct from each other. 
Regarding claim-3 Xuan discloses all the limitations of claim-2, Xuan further discloses wherein the laser controller is further configured to send a second control signal to the first laser system to change from the second state of the first laser system to the first state of the first laser system if the second signal generally equals a second preset the controller sends a signal to activate the laser generator 115A when the feedback signal lower than predetermined threshold 136A, and sends a signal to deactivate the lase generator 115A when the when the feedback signal is higher than the predetermined threshold 136A, as elaborated in (¶:[0046]).
Regarding claim-4 Xuan discloses all the limitations of claim-2, Xuan further discloses wherein the laser feedback control system is configured to be connectable to a second laser system distinct from the first laser system (Fig.1) shows the controller (106) is connected two distinct laser generator (115A & 115B).
Regarding claim-5 Xuan discloses all the limitations of claim-4, Xuan further discloses wherein the laser controller is configured to independently control the first laser system and the second laser system (¶:[0068] recites, the laser controller in some instance can disable the laser generator 115A while enable the other generator 115B).
Regarding claim-6 Xuan discloses all the limitations of claim-5, Xuan further discloses wherein the laser controller is configured to send a third control signal to the second laser system to change from a first state of the second laser system to a second state of the second laser system if the second signal generally equals a second preset (¶:[0058] recites, the controller uses two different threshold levels 136A and 136B for comparing the two feedback signals 114A and 114B respectively, and ¶:[0068] recites, based on the comparison laser source setting module 150 determines whether to activate or deactivate the laser generator 115B). 
Regarding claim-10 Xuan discloses all the limitations of claim-1, Xuan further discloses wherein the spectroscopic sensor includes at least one of : an imaging camera, a Fourier Transform Infrared (FTIR) spectrometer, a Raman spectrometer, a UV-VIS reflection spectrometer; or a fluorescent spectrometer (¶:[0067] recites, fluorescence signal generated by the targeted object in response to exposure to laser energy is sensed by spectrometer), which means the spectrometer is a fluorescent spectrometer.
Regarding claim-11 Xuan discloses the feedback control system of claim-1, Xuan also discloses the control system further comprising a signal detection optical fiber operatively coupled to the spectroscopic sensor, the signal detection optical fiber being configured to transmit the first signal from the target tissue to the spectroscopic sensor (¶:[0038] recites, the electromagnetic energy feedback signal-114 from target tissue is fed back to the photodetector or spectroscopic sensor 106 through the laser fiber 104). 
Regarding claim-12 Xuan discloses all the limitations of claim-1, Xuan further discloses wherein the spectroscopic sensor is in operative communication with a first optical fiber of the first laser system, the spectroscopic sensor being configured to detect the first signal via the first optical fiber of the first laser system (¶:[0038] recites, the electromagnetic energy feedback signal-114 from target tissue is fed back to the photodetector or spectroscopic sensor 106 through the laser fiber 104).
Regarding claim-13 Xuan discloses a  laser treatment system, comprising: a first laser system (Fig.1) shows the treatment system (100), comprising: a first laser source (115A), and a first optical fiber operatively coupled the first laser source optical fiber (104) operatively connected to that source, 
the first optical fiber being configured to deliver energy from the first laser source toward a target tissue (¶:[0031] recites, the fiber 104 is configured to discharge the laser energy 110 generated by the laser source to a targeted treatment site). 
Rest of the limitations a laser feedback control system coupled to the first laser system, the laser feedback control system comprising: feedback analyzer for receiving signals from the target tissue, the signals comprising a first signal indicative of one or more spectroscopic properties of the target tissue; and
a laser controller in operative communication with each of the feedback analyzer and the first laser system, the laser controller being configured to receive the first signal from the feedback analyzer, to determine whether the first signal is generally equal to a first preset, and to send a first control signal to the first laser system to change from a first state of the first laser system to a second state the first laser system are same as the limitations of claim-1 and those are disclosed by Xuan, as discussed above for the rejection of claim-1.
Regarding claim-14 Xuan discloses the laser treatment system of claim-13, Xuan also discloses the treatment system further comprising a second laser system that includes a second laser source in operative communication with the first optical fiber (Fig.1) shows two laser sources (115A & 115B), and laser energy (110B) also passes through the optical fiber (104). 
Regarding claim-15 Xuan discloses all the limitations of claim-14, Xuan further discloses wherein the first laser source is configured to generate a first laser output over a first wavelength range, and the second laser source is configured to generate a second laser output over a second wavelength range, distinct from the first wavelength range (¶:[0032] recites, one of the emitted laser energy has an wavelength of approximately 532 nm, and the other laser has an wavelength of approximately 400-475 nm). 
Regarding claim-16 Xuan discloses all the limitations of claim-15, Xuan further discloses wherein the first wavelength range corresponds to at least a portion of an absorption spectrum of the target tissue (¶:[0045] the targeted tissue 120 absorb the wavelength of one of the laser), and the second wavelength range corresponds to at least a portion of an absorption spectrum of carbonized tissue (¶:[0040] the non-targeted tissue absorbs the wavelength which is different from the first wavelength).  
Regarding claim-17 Xuan discloses all the limitations of claim-14, Xuan further discloses wherein the second laser system is controllable by the laser controller (Fig.1) shows the second laser (115B) is also controlled by the controller (108), such that upon receipt of control signals from the laser controller, the second laser system changes from a first state of the second laser system to a second state of the second laser system, or from the second state of the second laser system to the first state of the second laser system (¶:[0058] recites, the controller uses two different threshold levels 136A and 136B for comparing the two feedback signals 114A and 114B respectively, and ¶:[0068] recites, based on the comparison laser source setting module 150 determines whether to activate or deactivate the laser generator 115B), deactivating the laser output from (115B) is considered as the second state of the second laser (115B). 
Regarding claim-18 Xuan discloses all the limitations of claim-14, Xuan further discloses wherein the first state of each of the first laser system and the second laser system corresponds to generation of a first laser output by the first laser source (¶:[0066] laser generator 115A is configured to produce the desired laser  energy 110A)  and a second laser output by a second laser source respectively (¶:[0068] recites, laser generator 115B, which generates laser treatment energy 110B). 
Regarding claim-21 Xuan discloses the method of claim-20, Xuan further discloses wherein the first signal is indicative of the target tissue being carbonized by absorption of a first laser output from the first laser system (¶:[0078] recites, the laser energy 110 is discharged to ablate the adenoma 176. The auto-fluorescence generated by the adenoma tissue 176 in response to the discharge of the laser energy 110, and the reflected energy from the adenoma 176 is fed back to the photodetector or spectrometer 106), ablating the adenoma is considered as carbonizing the adenoma. 
Regarding claim-22 Xuan discloses the method of claim-21, Xuan further discloses wherein the first state of the first laser system corresponds to a state when the first laser system generates the first laser output, and the second state of the first laser system corresponds to a state when the first laser system does not generate the first laser output the controller activates and deactivates the laser generator 115A based on the comparison of the feedback signal with a predetermined threshold 136A, as elaborated in (¶:[0072] – [0073]). 
Regarding claim-23 Xuan discloses the method of claim-20, Xuan further discloses wherein the signals received by the feedback analyzer comprises a second signal distinct from the first signal (¶:[0057- 0058]) recites there are to  feedback signals 136A and 136B generated by the exposure of laser energy from 115A and 115B respectively) that is they are distinct from each other. 
Allowable Subject Matter
Claims 7-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Xuan disclose a first laser and a second laser systems, and two different feedback signals are generated from the target tissue based on the exposure for laser energy from those two generators. 
However Xuan does not disclose or suggest: the laser controller is configured to send a fourth control signal to the second laser system to change from the second state of the second laser system to the first state of the second laser system if the laser controller determines that the first signal generally equals the first preset. 
Xuan also do not teach or suggest: the second state of each of the first laser system and the second laser system corresponds to a state where the first laser source and the second laser source each do not generate a laser output.
Since claims 8 and 9 are dependent from claim-7, they are also not disclosed by Xuan. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792